894 F.2d 407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin Ray PASTERS, Plaintiff-Appellant,v.CUMBERLAND COUNTY JAIL;  Dr. Dour;  Dale Elmore, Sheriff;Eddie Hedgecoulf, Chief Deputy, Defendants-Appellees.
No. 89-5515.
United States Court of Appeals, Sixth Circuit.
Jan. 30, 1990.

Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App. P. 34(a).


2
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 in which he claimed that he had been subjected to various eighth amendment deprivations during his stay at the Cumberland County [Tennessee] Jail.  The matter was referred to a magistrate who conducted a hearing, then recommended that the case be dismissed as frivolous under 28 U.S.C. Sec. 1915(d).  The district court adopted the recommendation, over plaintiff's objections, and this appeal followed.  The parties have briefed the issues, plaintiff proceeding in his own behalf.


3
Upon consideration, we find that the district court correctly dismissed the action based upon the magistrate's eight page report and recommendation.  A complaint is frivolous under 28 U.S.C. Sec. 1915(d) if it lacks an arguable basis in law or fact.   Neitzke v. Williams, 109 S. Ct. 1827, 1833 (1989).  The record reflects that plaintiff's denial of medical care claim is merely dissatisfaction with the course of treatment and thus not constitutionally objectionable.   Estelle v. Gamble, 429 U.S. 97, 107 (1976).  None of the alleged unconstitutional conditions of confinement amounts to a deprivation of the minimal civilized measure of life's necessities.  This claim is also patently meritless.   Rhodes v. Chapman, 452 U.S. 337, 347 (1981).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.